PER CURIAM.
In this workers’ compensation appeal, Protegrity Services, Inc., and 900 Transit, Inc., the employer and carrier, seek reversal of an order of the Judge of Compensation Claims (JCC) which granted permanent total disability benefits to Jason Kourtakis, appellee and claimant. Because no competent substantial evidence supports the award of such benefits, we reverse.
It is undisputed that Mr. Kourtakis injured his back in an automobile accident occurring within the scope and course of employment. The accident was accepted as compensable and claimant received medical as well as indemnity benefits. He was paid the total amount of temporary benefits allowed under section 440.15 and thereafter sought additional indemnity benefits. The JCC awarded permanent total disability (PTD) benefits for a thirty-two week period on the authority of Emanuel v. David Piercy Plumbing, 765 So.2d 761 (Fla. 1st DCA 2000).
Pursuant to section 440.15, Florida Statutes (1997), claimant was obligated to show he sustained a catastrophic injury to qualify for PTD benefits. A “catastrophic injury” is either one of the specific injuries listed in section 440.02(37) or an injury which would qualify claimant for federal disability benefits. Claimant has never suggested he suffered one of the specific conditions listed as a catastrophic injury. Moreover, the record lacks competent and substantial evidence that shows claimant *360would qualify for federal disability benefits. Hence, on the evidence in this record, there is no basis for an award of PTD benefits. § 440.15, Fla. Stat. Our decision in Emanuel does not authorize an award of PTD benefits where a claimant otherwise does not meet the statutory criteria for such benefits.
Accordingly, the order under review is REVERSED.
WOLF, VAN NORTWICK and POLSTON, JJ., concur.